DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Claims
The currently pending claims in the present application are originally-filed claims 1-19.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “task association table,” introduced in each of independent claims 1, 8, and 14, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1-7 constitutes a process under 35 USC 101, and the “equipment” of claims 8-13 constitutes a machine under the statute. Accordingly, claims 1-13 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below. Before addressing claims 1-13 and the subsequent steps, claims 14-19 will be addressed.
Regarding claims 14-19 and Step 1 of the eligibility analysis, the claims fail to meet the criteria of Step 1 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter. Per the Subject Matter Eligibility of Computer Readable Media Memorandum of January 26, 2010, the claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretations of the claims, drawn to a “non-volatile storage medium,” covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (or “non-volatile storage medium,” as claimed), particularly when the specification, as in the present application, is silent. (See MPEP 2111.01.) When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.) Claims, such as claims 14-19, drawn to such a storage medium that covers both transitory and non-transitory embodiments, may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. (Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 USC 101).) Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. (See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).) Alternatively, claims 14-19 fail to meet the criteria for patent eligibility for at least the same reasons as claims 8-13 (see below).
	Turning back to claims 1-13, the next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the present application as an example, the claim recites the following abstract idea limitations:
“A task adjustment method, comprising: acquiring sequence IDs and associated conditions of target tasks, and establishing a task association table according to the sequence IDs and the associated conditions of the target tasks.”
“Generating an initial task matrix according to the sequence IDs of the target tasks and the task association table.”
“In a determination that the initial task matrix comprises a task to be processed, adjusting the initial task matrix through a preset rule according to a sequence ID corresponding to the task to be processed to generate a target task matrix.”
“Obtaining a task sequence according to the target task matrix.”
“In a determination that the task sequence satisfies the task association table, generating an execution plan scheme according to the task sequence.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as managing personal behavior, including following instructions (the above-listed limitations reading like a workflow to be performed by a person), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “acquiring sequence IDs”), evaluation (see, e.g., the claimed “generating an initial task matrix according to the sequence IDs”), judgment (see, e.g., the first claimed “determination” step), and opinion (see, e.g., the second claimed “determination” step), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the present application as an example, the claim recites no additional elements. As such, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) Because independent claim 1 does not recite any additional elements, as explained in the analysis performed at Step 2A, Prong Two, the claim fails to meet the criteria of Step 2B. As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Independent claim 8, while of different scope relative to independent claim 1, recites limitations similar to the limitations recited by independent claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claim 8 as patent ineligible. It should be noted that, to the extent claim 8 recites hardware and other technological limitations not found in claim 1, those limitations do not warrant eligibility at Step 2A, Prong Two and Step 2B of the eligibility analysis. For example, the claimed “electronic equipment, comprising: a memory, a processor, and a task adjustment program stored on the memory and executable on the processor” constitutes additional elements that, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, and selecting a particular generic function for computer hardware to perform from within a range of well-known, routine, conventional functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); and a commonplace business method or mathematical algorithm being applied on a general purpose computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)). For at least these reasons, claim 8 fails to meet the criteria of Step 2A, Prong Two and Step 2B of the eligibility analysis. As a result, claim 8 is rejected under 35 USC 101 as ineligible for patenting. A similar analysis and result can be applied to reject independent claim 14, to the extent claim 14 is merely amended by adding the “non-transitory” wording mentioned above.
Claims 2-7 and 9-13 depend from one of independent claims 1 and 8. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, therefore, also apply to the dependent claims. As a result, claims 2-7 and 9-13 also are rejected under 35 USC 101 as ineligible for patenting. A similar analysis and result can be applied to reject claims 15-19, to the extent their independent claim 14 is merely amended by adding the “non-transitory” wording mentioned above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gunawan, Indra, and Kamrul Ahsan. "Project scheduling improvement using design structure matrix." International Journal of Project Organisation and Management 2.4 (2010): 311-327. (“Gunawan”), in view of Kusiak, Andrew, and Juite Wang. "Efficient organizing of design activities." The International Journal Of Production Research 31.4 (1993): 753-769. (“Kusiak”).
Regarding independent claim 1, Gunawan teaches the following limitations:
“A task adjustment method, comprising” the steps listed below. Gunawan teaches, in Section 3 (see p. 315), “to design a development plan” where “In this project, DSM operations will be implemented to improve planning, execution and managing the project.”
“Acquiring sequence IDs and associated conditions of target tasks.” The acquisition of row headings, column headings, and relationships information, designated for entry in the matrix shown in Figure 4 of Gunawan, reads on the claimed “acquiring sequence IDs and associated conditions of target tasks.”
Kusiak teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Gunawan:
“Establishing a task association table according to the sequence IDs and the associated conditions of the target tasks.” Kusiak teaches, in Table 6 (see p. 763), elements “1” through “16” under the column heading “Activity name,” and elements under the column headings “Activity name” and “Predecessors.” The construction of Table 6, in Kusiak, reads on the claimed “establishing a task association table according to the sequence IDs and the associated conditions of the target tasks.”
Kusiak describes, in its title, organizing activities, similar to the claimed invention and to Gunawan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the receiving of inputs related to projects, of Gunawan, to make use of tables, as in Kusiak, to facilitate organizing the data and identifying relationships between data elements, as taught by Kusiak (see p. 763).
The combination of Gunawan and Kusiak teaches the following limitations of independent claim 1:
“Generating an initial task matrix according to the sequence IDs of the target tasks and the task association table.” Gunawan teaches, in Section 4 (see p. 317), “Constructing the POFD project in DSM” and “Figure 4  DSM representation of the petroleum oil field development project.” Creating the matrix of Figure 4 of Gunawan reads on the claimed “generating an initial task matrix according to the sequence IDs of the target tasks.” Figure 16 of Kusiak shows an analogous matrix, wherein creating the matrix reads on the claimed “generating an initial task matrix according to” “the task association table.”
“In a determination that the initial task matrix comprises a task to be processed, adjusting the initial task matrix through a preset rule according to a sequence ID corresponding to the task to be processed to generate a target task matrix.” Gunawan teaches, in Section 4.1 (see pp. 317 and 318), “Partitioning the DSM.” Gunawan teaches, in Section 4.2 (see p. 318), “Topological sorting” and “Figure 5  Topological sorting the DSM.” Determining that tasks in Gunawan need sorting by partitioning, reads on the claimed “determination that the initial task matrix comprises a task to be processed.” Performing the partitioning, in Gunawan, reads on the claimed “adjusting the initial task matrix through a preset rule according to a sequence ID corresponding to the task to be processed to generate a target task matrix.” Figure 5 of Gunawan shows a sorted matrix that reads on the claimed “target task matrix.”
“Obtaining a task sequence according to the target task matrix.” Gunawan teaches, in Section 5 (see p. 324), “Constructing the POFD project in CPM chart” and “Since there are no marks above the diagonal, hence turning the DSM into the lower triangular form, we can apply traditional project management tools such as PERT/CPM. We will construct a table as shown in Table 1 listing the tasks, task durations and the precedence task(s).” Creating Table 1 from the matrix shown in Figure 13, in Gunawan, reads on the claimed “obtaining a task sequence according to the target task matrix.”
“In a determination that the task sequence satisfies the task association table, generating an execution plan scheme according to the task sequence.” Gunawan teaches, on p. 325, “Figure 14  CPM chart of the petroleum oil field development project.” Settling on the matrix shown in Figure 13 of Gunawan reads on the claimed “determination that the task sequence satisfies the task association table.” Creating the CPM chart based thereon, in Gunawan, reads on the claimed “generating an execution plan scheme according to the task sequence.”
Regarding claim 2, the combination of Gunawan and Kusiak teaches the following limitations:
“The method of claim 1, wherein acquiring sequence IDs and associated conditions of target tasks, and establishing a task association table according to the sequence IDs and the associated conditions of the target tasks comprises” elements listed below. See the rejection of independent claim 1.
“Acquiring the sequence IDs of the target tasks, and traversing the sequence IDs of the target tasks.” Kusiak shows, in Table 6 (see p. 763), elements “1” through “15” under the “Activity” column heading. Coming up with the numbered elements and applying them, in Kusiak, reads on the claimed “acquiring the sequence IDs of the target tasks, and traversing the sequence IDs of the target tasks.”
“Taking a current target task corresponding to a traversed sequence ID as a current task to be associated.” Kusiak shows, in Table 6 (see p. 763), the element “1” under the “Activity” column heading. Recognizing element “1” and putting it in the table, in Kusiak, reads on the claimed “taking a current target task corresponding to a traversed sequence ID as a current task to be associated.”
“Acquiring an associated condition corresponding to the current task to be associated.” Kusiak shows, in Table 6 (see p. 763), elements under the “Predecessors” column heading. Coming up with the predecessor elements, in Kusiak, reads on the claimed “acquiring an associated condition corresponding to the current task to be associated.”
“Matching the associated condition corresponding to the current task to be associated with the target tasks.” Kusiak shows, in Table 6 (see p. 763), rows of related “Activity,” “Activity name,” and “Predecessor” elements. Correlating the activity and predecessor elements, in Kusiak, reads on the claimed “matching the associated condition corresponding to the current task to be associated with the target tasks.”
“Associatively marking a sequence ID corresponding to the current task to be associated and a sequence ID of a matched target task to generate an associated ID.” Kusiak shows, in Table 6 (see p. 763), relationships between specific “Activity” elements and “Predecessors” elements. Annotating the table with entries, in Kusiak, reads on the claimed “associatively marking a sequence ID corresponding to the current task to be associated and a sequence ID of a matched target task to generate an associated ID.”
“Establishing the task association table according to the associated ID.” See Table 6 on p. 763 of Kusiak. The rationales for combining the teachings of Kusiak, with the teachings of Gunawan, in the rejection of independent claim 1, also apply to this rejection of claim 4.
Regarding claim 3, the combination of Gunawan and Kusiak teaches the following limitations:
“The method of claim 1, wherein generating an initial task matrix according to the sequence IDs of the target tasks and the task association table comprises” elements listed below. See the rejection of independent claim 1.
“Counting a number of the target tasks according to the sequence IDs of the target tasks.” See elements “1.1” to “5.5” in Figure 4 of Gunawan (see p. 317). The creating of the numbered elements, in Gunawan, due to their sequential numerical relationships, reads on the claimed “counting a number of the target tasks according to the sequence IDs of the target tasks.”
“Establishing an initial matrix with N rows and N columns according to the number of the target tasks, where N is the number of the target tasks.” See the “DSM representation” of Figure 4 of Gunawan (see p. 317).
“Inputting the sequence IDs of the target tasks and the task association table into the initial matrix with N rows and N columns to obtain the initial task matrix.” See the row headings and column headings of the “DSM representation” of Figure 4 of Gunawan (see p. 317).
Regarding claim 4, the combination of Gunawan and Kusiak teaches the following limitations:
“The method of claim 1, wherein the task to be processed is an empty row subtask or an empty column subtask.” Gunawan teaches, in Section 2.3 (see p. 314), “Check for empty rows” and “check for any empty columns.”
“Wherein in a determination that the initial task matrix comprises a task to be processed, adjusting the initial task matrix through a preset rule according to a sequence ID corresponding to the task to be processed to generate a target task matrix comprises” elements listed below. See the rejection of independent claim 1.
“In a determination that the initial task matrix comprises the empty row subtask or the empty column subtask, adjusting the initial task matrix through the preset rule according to the sequence ID corresponding to the task to be processed to generate the target task matrix.” Gunawan teaches, in Section 2.3 (see p. 314), “move all the empty rows to the top of the matrix and the corresponding columns to the left of the matrix,” “move all these empty columns to the right and the corresponding rows to the bottom of the active matrix,” and “the topological sorting algorithm.” Gunawan teaches, with its Figure 5 (see p. 318), “Topological sorting the DSM.” Identifying empty rows and empty columns, in Gunawan, reads on the claimed “in a determination that the initial task matrix comprises the empty row subtask or the empty column subtask.” Performing topological sorting, in Gunawan, reads on the claimed “adjusting the initial task matrix through the preset rule according to the sequence ID corresponding to the task to be processed to generate the target task matrix.”
Regarding claim 5, the combination of Gunawan and Kusiak teaches the following limitations:
“The method of claim 4, wherein in a determination that the initial task matrix comprises a task to be processed, adjusting the initial task matrix through a preset rule according to a sequence ID corresponding to the task to be processed to generate a target task matrix comprises” elements listed below. See the rejection of independent claim 1.
“In a determination that the initial task matrix comprises the empty row subtask or the empty column subtask, marking and moving the empty row subtask or the empty column subtask in the initial task matrix.” Gunawan teaches, in Section 2.3 (see p. 314), “move all the empty rows to the top of the matrix and the corresponding columns to the left of the matrix,” “move all these empty columns to the right and the corresponding rows to the bottom of the active matrix,” and “the topological sorting algorithm.”
“According to an initial task matrix after moving the empty row subtask or the empty column subtask and the task association table, generating a matrix of task to be processed through a strong connected relationship aggregation method.” Gunawan teaches, in Section 4.2 (see p. 318), “Topological sorting.” Gunawan teaches, in Section 4.3 (see p. 319), “Figure 6  The rearranged tasks in the DSM.” Actions following topological sorting, in Gunawan, read on the claimed “According to an initial task matrix after moving the empty row subtask or the empty column subtask and the task association table.” Creating matrices following topological sorting, like the matrix in Figure 6, of Gunawan, reads on the claimed “generating a matrix of task to be processed through a strong connected relationship aggregation method.”
“In a determination that the matrix of task to be processed is not a lower triangular matrix, generating a lower triangular matrix through a conversion method according to the matrix of task to be processed.” Gunawan teaches, on p. 323, “Figure 13 The torn tasks are scheduled first and re-partitioned within the blocks” and “The removal of feedback link of task 1.3 and 4.1 results in breaking the circuit within the blocks. There are no other circuits in the matrix indicated by the no ‘X’ marks (except task 1.3 and 4.1 was torn) above the diagonal, hence turning the DSM into the lower triangular form.” Gunawan teaches, on p. 324, “In the next section, we will present the updated list of tasks after we performed the DSM algorithms in CPM chart. The transitioning of the matrix from the state shown in Figure 4 to the state shown in Figure 13, in Gunawan, reads on the claimed “in a determination that the matrix of task to be processed is not a lower triangular matrix, generating a lower triangular matrix through a conversion method according to the matrix of task to be processed.”
“Taking the lower triangular matrix as the target task matrix.” Gunawan teaches, on p. 324, “Constructing the POFD project in CPM chart” and “Since there are no marks above the diagonal, hence turning the DSM into the lower triangular form, we can apply traditional project management tools such as PERT/CPM.” Using the lower triangular matrix as the target for PERT/CPM, in Gunawan, reads on the claimed “taking the lower triangular matrix as the target task matrix.”
Regarding claim 6, the combination of Gunawan and Kusiak teaches the following limitations:
“The method of claim 5, wherein obtaining a task sequence according to the target task matrix comprises” elements listed below. See the rejection of independent claim 1.
“Extracting the sequence IDs corresponding to the target tasks and the sequence ID corresponding to the task to be processed according to the target task matrix.” Gunawan teaches, in Section 5 (see p. 324), “Constructing the POFD project in CPM chart” and “Since there are no marks above the diagonal, hence turning the DSM into the lower triangular form, we can apply traditional project management tools such as PERT/CPM. We will construct a table as shown in Table 1 listing the tasks, task durations and the precedence task(s).” Gunawan teaches, on p. 324, “Using the information from Table 1, we constructed a CPM, activities on nodes form of the chart in Figure 14. The graphical representation shows the dependencies, duration of each task and the critical path of the project.” Taking the DSM information and using it for PERT/CPM, in Gunawan, reads on the claimed “extracting the sequence IDs corresponding to the target tasks and the sequence ID corresponding to the task to be processed according to the target task matrix.”
“Arranging the sequence IDs corresponding to the target tasks and the sequence ID corresponding to the task to be processed to obtain the task sequence.” Gunawan teaches, on p. 325, “Figure 14 CPM chart of the petroleum oil field development project (see online version for colours). Arranging the information from Figure 13 into the form of Figure 14, in Gunawan, reads on the claimed “arranging the sequence IDs corresponding to the target tasks and the sequence ID corresponding to the task to be processed to obtain the task sequence.”
Claims 7 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gunawan, in view of Kusiak, and further in view of Pektaş, Şule Taşlı, and Mustafa Pultar. "Modelling detailed information flows in building design with the parameter-based design structure matrix." Design studies 27.1 (2006): 99-122. (“Pektas”).
Regarding claim 7, Pektas teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Gunawan and Kusiak:
“The method of claim 1, wherein after obtaining a task sequence according to the target task matrix, the method further comprises: in a determination that the task sequence does not satisfy the task association table, performing the operation of generating an initial task matrix according to the sequence IDs of the target tasks and the task association table.” As explained above, the combination of Gunawan and Kusiak already teaches elements that read on the claimed “after obtaining a task sequence according to the target task matrix.” Pektas teaches, in Section 4.3 (see pp. 109 and 110), “Collection of the data” and “DSM analysis of processes requires collection of the data through inspection of design documents and interviews with designers. This is often an iterative and time-consuming process. Deeper understanding of the system usually results in modification of the parameter relationships.” Modifying parameter relationships, and performing subsequent cycles or iterations of steps, in Pektas, reads on the claimed “in a determination that the task sequence does not satisfy the task association table, performing the operation of generating an initial task matrix according to the sequence IDs of the target tasks and the task association table.”
Pektas describes. on p. 99, planning for projects, similar to the claimed invention and to the combination of Gunawan and Kusiak. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have recognized that inputs of the methodology of the combination of Gunawan and Kusiak, may require modification, as in Pektas, for deeper understanding and analyses of projects, as taught by Pektas (see p. 99). Instituting the modified parameters, of Pektas, in future rounds of the DSM analyses of the combination of Gunawan and Kusiak, reads on the claim limitations.
Regarding claims 8-13, while the claims are of different scope relative to claims 1-6, the claim recite limitations similar to the limitations recited by claims 1-6. As such, rationales used to reject such limitations under 35 USC 103, in view of the combination of Gunawan and Kusiak, in the rejections of claims 1-6, also apply towards rejecting such limitations of claims 8-13. Regarding limitations in claims 8-13 that are not found in claims 1-6, such as the claimed “an electronic equipment, comprising: a memory, a processor, and a task adjustment program stored on the memory and executable on the processor, and the task adjustment program is configured to implement the following operations,” Kusiak teaches such limitations, which correspond to conventional computer components (see p. 103, discussing use of “computer technology” and “The DSM method is likely to benefit from advantages of computerized applications”). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have performed the processes of the combination of Gunawan and Kusiak, using computer components, as taught by Pektas, since matrices can be manipulated easily by computers, as taught by Pektas (see p. 103). Accordingly, claims 8-13 are rejected under 35 USC 103 as obvious in view of the combination of Gunawan, Kusiak, and Pektas.
Regarding claims 14-19, while the claims are of different scope relative to claims 1-6 and claims 8-13, the claims recite limitations similar to the limitations recited by claims 1-6 and claims 8-13. As such, rationales used to reject such limitations under 35 USC 103, in view of the combination of Gunawan, Kusiak, and Pektas, in the rejections of claims 1-6 and claims 8-13, also apply towards rejecting such limitations of claims 14-19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 7,546,577 B2 to Do et al. describes a new software design methodology that is provided that is based on axiomatic design theory (see abstract).
U.S. Pat. App. Pub. No. 2003/0055695 A1 to Mori et al. describes a project risk management method by using a Failure Modes and Effects Analysis (FMEA), comprising the steps of: inputting tasks (work items) of a project; generating a process model having information representing dependence relations among the tasks, information about an output of each task and information about a resource necessary for executing each task; and generating an applicant list of a failure mode by looking up the process model (see abstract).
CN Pat. Pub. No. 110348623 A to Lin et al. describes the design structure matrix of complex product development time prediction and optimization method (see English-language abstract).
CN Pat. Pub. No. 103473405 A to Qiao et al. describes a planning method of product module guided by the client demand, according to the corresponding relation between the client request and modules, establishing design dependent matrix (DDM, Design DependencyID Matrix) (see English-language abstract).
CN Pat. Pub. No. 103679388 A to Zhang et al. describes a method for production scheduling and production scheduling system (see English-language abstract).
CN Pat. Pub. No. 105930949 A to Zhou et al. describes a system model construction method based on improved structural interpretation module method (see English-language abstract).
JP Pat. Pub. No. 2003-30395 A to Koike et al. describes a design structure matrix representing the degree of dependency showing dependency among a plurality of tasks included in a project in matrix form (see English-language abstract).
JP Pat. Pub. No. 2004-280249 A to Sato et al. describes process planning work of a large-scale development project (see English-language abstract).
Warfield, John N. "Binary matrices in system modeling." IEEE Transactions on Systems, Man, and Cybernetics 5 (1973): 441-449.
Eppinger, Steven D., et al. "Organizing the tasks in complex design projects." Workshop on Computer-Aided Cooperative Product Development. Springer, Berlin, Heidelberg, 1989.
Eppinger, Steven D., et al. "A model-based method for organizing tasks in product development." Research in engineering design 6.1 (1994): 1-13.
Yassine, Ali. "An introduction to modeling and analyzing complex product development processes using the design structure matrix (DSM) method." Urbana 51.9 (2004): 1-17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624